Title: To James Madison from Isaac Shelby, 18 July 1813
From: Shelby, Isaac
To: Madison, James


Sir
Frankfort July 18th. 1813
The deep Solicitude which I feel for the honour and Welfare of my Country in her present struggle with an old and inveterate foe, will I trust be deemed a sufficent apology for troubling you with this note.
I had the honour on the 20th of March last of Addressing a letter to the Secretary of the War Department, and of inclosing to him the Copy of An Act of the Legislature of Kentucky passed at their last Session—Authorising the Governor to raise and Organise three thousand Militia for any length of time not exceeding six Months, and also the Copy of a resolution of the General assembly of this State, “requesting the Governor to take the Command of the Militia when called into service.” I beg leave to assure you that the patriotism of Kentucky has not abated since the passage of those measures, and should an occasion present itself wherein the honour and interest of the nation may require the Aid of her Citizens, I have the highest confidence, that a Considerable portion of her best sons, would willingly Volunteer their Services in the cause of their Country should they be called upon as Mounted Men, the Seat of the War, being too distant for footmen to be raised, organised, & marched to the Scene of Action in time to Cooperate with the troops in advance, but a strong force of Mounted riflemen could be raised with facility & soon brought into operation.
Beleiving that the interesting cricis so long expected of making a decent upon upper Canada by the North Western Army is at hand, I have felt it my duty to make this Communication & to assure you of my intire willingness to Command the Militia of Kentucky on any Enterprise in which their services may be required. I am the more induced to make this Communication of the disposition of my Country Men from a thorough Conviction founded upon an experience of more than fifty years with the mode of indian warfare, that without the aid of a Considerable portion of Active Rifle Men, Such as can be taken from the Western Country there is great risk in a Contest between our Regulars, and those of the British when combined with a body of Indian Warriors.
Accept my Congratulations upon your recovery from your recent severe indisposition and believe me with high Considerations of respect & esteem Your Mo. Ob. Servant
Isaac Shelby
